Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

Kodiak Oil & Gas Corp.

1625 Broadway, Suite 250

Denver, Colorado 80202

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Kodiak Oil & Gas Corp, a Yukon Territory corporation (the
“Company”), and the Investor.

 

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 10,000,000 shares (the “Shares”) of its Common Stock, no par
value (the “Common Stock”), subject to adjustment by the Company’s Board of
Directors, or a committee thereof, for a purchase price of $0.75 per share (the
“Purchase Price”).

 

3. The offering and sale of the Shares (the “Offering”) are being made pursuant
to (1) an effective Registration Statement on Form S-3 (including the Prospectus
contained therein (the “Base Prospectus”), the “Registration Statement”) filed
by the Company with the Securities and Exchange Commission (the “Commission”) on
July 14, 2008, (2) if applicable, certain “free writing prospectuses” (as that
term is defined in Rule 405 under the Securities Act of 1933, as amended), that
have or will be filed with the Commission and delivered to the Investor on or
prior to the date hereof, and (3) a Prospectus Supplement (the “Prospectus
Supplement” and together with the Base Prospectus, the “Prospectus”) containing
only certain supplemental information regarding the Shares and terms of the
Offering that will be filed with the Commission and delivered to the Investor
prior to the Closing (as defined in Section 3.1 of Annex I hereto).

 

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares set forth
below for the aggregate purchase price set forth below. The Shares shall be
purchased pursuant to the Terms and Conditions for Purchase of Shares attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by an underwriter and that there is no minimum offering amount.

 

5. The manner of settlement of the Shares purchased by the Investor shall be as
follows:

 

DELIVERY BY ELECTRONIC BOOK-ENTRY AT THE DEPOSITORY TRUST COMPANY (“DTC”),
REGISTERED IN THE INVESTOR’S NAME AND ADDRESS AS SET FORTH BELOW, AND RELEASED
BY COMPUTERSHARE INVESTOR SERVICES INC (“COMPUTERSHARE”), THE COMPANY’S TRANSFER
AGENT (THE “TRANSFER AGENT”), TO THE INVESTOR AT THE CLOSING (AS DEFINED IN
SECTION 3.1 OF ANNEX I HERETO).

 

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL DIRECT THE BROKER-DEALER AT WHICH
THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP
A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES.

 

IMMEDIATELY UPON CLOSING THE INVESTOR SHALL REMIT BY WIRE TRANSFER THE AMOUNT OF
FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY
THE INVESTOR TO THE FOLLOWING ACCOUNT:

 

--------------------------------------------------------------------------------


 

BANK OF THE WEST, N.A.

 

ABA Number: 121100782

 

Account Name: Kodiak Oil & Gas Corp.

 

Account Number: 339001083

 

Ref: Kodiak Registered Direct Offering

 

Attn: Alfredo Benavente

 

Tel: 303-260-7269

 

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER IN A
TIMELY MANNER AND (B) ARRANGE FOR SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER.
IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR
DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES
MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED
FROM THE CLOSING ALTOGETHER.

 

6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Shares, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, dated July 14, 2008, which is a part of the
Company’s Registration Statement and the documents incorporated by reference
therein (collectively, the “Disclosure Package”) prior to or in connection with
the receipt of this Agreement.

 

8. No offer by the Investor to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until the Company has accepted
such offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked by the Investor, without obligation or commitment of any
kind, at any time prior to the Company sending (orally, in writing, or by
electronic mail) notice of its acceptance of such offer. An indication of
interest will involve no obligation or commitment of any kind until this
Agreement is accepted and countersigned by or on behalf of the Company.

 

Number of Shares:

 

 

 

Purchase Price Per Share:

 

$

0.75

 

Aggregate Purchase Price:

 

$

 

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

2

--------------------------------------------------------------------------------


 

 

 

Dated as of:
May [ ],
2009

 

 

 

INVESTOR

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

Agreed and Accepted

 

this [  ] day of May, 2009:

 

 

 

KODIAK OIL
& GAS CORP

 

By:

 

 

 

Name: Lynn A. Peterson

 

 

 

Title: President and CEO

 

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

 

1.

Authorization and Sale of the Shares

 

Subject to the terms and conditions of this Agreement, the Company has
authorized the sale of the Shares.

 

2.

Agreement to Sell and Purchase the Shares.

 

2.1 At the Closing, the Company will sell to the Investor, and the Investor will
purchase from the Company, upon the terms and conditions set forth herein, the
number of Shares set forth on the last page of the Agreement to which these
Terms and Conditions for Purchase of Shares are attached as Annex I (the
“Signature Page”) for the aggregate purchase price therefor set forth on the
Signature Page.

 

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

3.

Closings and Delivery of the Shares and Funds.

 

3.1 Closing. The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company, and of which the Investors will be notified in advance by the
Company. At the Closing, (a) the Company shall cause the Transfer Agent to
deliver to the Investor the number of Shares set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor and (b) the aggregate purchase price for the Shares being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.

 

3.2 Conditions to the Company’s Obligations. (a) The Company’s obligation to
issue and sell the Shares to the Investor shall be subject to: (i) the receipt
by the Company of the purchase price for the Shares being purchased hereunder as
set forth on the Signature Page; (ii) the Company obtaining NYSE Amex LLC
approval for the listing of the Shares; and (iii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.

 

3.3 Conditions to the Investor’s Obligations. (a) The Investor’s obligation to
acquire Shares shall be subject to: (i) the receipt by the Investor of the
Shares being purchased hereunder; (ii) the Company obtaining NYSE Amex LLC
approval for the listing of the Shares; (iii) the representations and warranties
made by the Company shall be true and correct as of the date hereof and as of
the Closing Date; (iv) the fulfillment of those undertakings of the Company to
be fulfilled prior to the Closing Date and (v) delivery to the Investor of the
Prospectus Supplement.

 

3.4 Delivery of Funds. Immediately at the time of Closing, the Investor shall
remit by wire transfer the amount of funds equal to the aggregate purchase price
for the Shares being purchased by the Investor to the following account
designated by the Company:

 

BANK OF THE WEST, N.A.

 

ABA Number: 121100782

 

Account Name: Kodiak Oil & Gas Corp.

 

Account Number: 339001083

 

Ref: Kodiak Registered Direct Offering

 

Attn: Alfredo Benavente

 

Tel: 303-260-7269

 

4

--------------------------------------------------------------------------------


 

3.5 Delivery of Shares. No later than one (1) business day after the execution
of this agreement by the Investor and the Company, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by such Investor are maintained, which broker/dealer shall be a
DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”)
instructing Computershare Investor Services Inc., the Company’s transfer agent,
to credit such account or accounts with the Shares by means of an electronic
book-entry delivery. Such DWAC shall indicate the settlement date for the
deposit of the Shares, which date shall be provided to the Investor by the
Company. Simultaneously with the delivery to the Company by the Investors of the
funds pursuant to Section 3.3 above, the Company shall direct its transfer agent
to credit the Investor’s account or accounts with the Shares pursuant to the
information contained in the DWAC.

 

4.

Representations, Warranties and Covenants of the Investor.

 

The Investor represents and warrants to, and agrees with, the Company that:

 

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire for use in preparation of the
Prospectus Supplement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date and (c) in
connection with its decision to purchase the number of Shares set forth on the
Signature Page, has received and is relying solely upon the Disclosure Package
and the documents incorporated by reference therein.

 

4.2 The Investor acknowledges that (a) no action has been or will be taken in
any jurisdiction outside the United States by the Company that would permit an
offering of the Shares, or possession or distribution of offering materials in
connection with the issue of the Shares in any jurisdiction outside the United
States where action for that purpose is required and (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Shares or has in its possession or distributes any offering material,
in all cases at its own expense.

 

4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).

 

4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Shares constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Shares.

 

4.5 Since the date on which the Company first contacted such Investor about the
Offering, it has not engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving the Company’s securities). Each Investor covenants that it will not
engage in any transactions in the securities of the Company (including Short
Sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed. Each Investor agrees that it will not use any of the
Shares acquired pursuant to this Agreement to cover any short position in the
Common Stock if doing so would be in violation of applicable securities laws.
For purposes hereof, “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Securities Exchange Act of 1934, as amended (the “Exchange

 

5

--------------------------------------------------------------------------------


 

Act”), whether or not against the box, and all types of direct and indirect
stock pledges, forward sales contracts, options, puts, calls, short sales,
swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.

 

5.

Representations, Warranties and Covenants of the Company.

 

The Company represents and warrants to, and agrees with, the Investor that:

 

5.1  The Company and each of its subsidiaries is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any subsidiary is in violation
nor default of any of the provisions of its respective certificate or articles
of incorporation, bylaws or other organizational or charter documents.  The
Company and each of its subsidiaries is duly qualified to conduct business and
is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary and no Proceeding has been instituted in
any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.

 

5.2.  The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this agreement and otherwise
to carry out its obligations hereunder.  The execution and delivery of this
agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, the Board
of Directors or the Company’s stockholders in connection therewith.  This
agreement has been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms.

 

5.3.  The execution, delivery and performance by the Company of this agreement,
the issuance and sale of the Shares and the consummation by it of the
transactions contemplated hereby will not (i) conflict with or violate any
provision of the Company’s or any subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) result in the creation of any lien upon any of the properties or assets of
the Company or any subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of or conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, any agreement,
credit facility, debt or other instrument (evidencing a Company or subsidiary
debt or otherwise) or other understanding to which the Company or any subsidiary
is a party or by which any property or asset of the Company or any subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a subsidiary is bound or affected.

 

5.4.  The Company is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
of the Transaction Documents, other than the filing with the Commission of the
Prospectus.

 

5.5.  The Shares are duly authorized and, when issued and paid for in accordance
with this agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens.  The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to this Agreement.  The Registration Statement conforms with
the requirements of the Securities Act, including the Base Prospectus, and such
amendments and supplements thereto as may have been required as of the date of
this Agreement.  The Registration Statement is effective under the Securities
Act and no stop order preventing or suspending the effectiveness of the
Registration Statement or suspending or preventing the use of the Prospectus has
been issued by the Commission and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the
Commission.  The Company will file the final Prospectus Supplement with the

 

6

--------------------------------------------------------------------------------


 

Commission prior to the Closing Date.  At the time the Registration Statement
and any amendments thereto became effective, at the date of this Agreement and
at the Closing Date, the Registration Statement and the Prospectus, and any
amendments thereto filed as of the applicable time, conformed and will conform
in all material respects to the requirements of the Securities Act and did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Prospectus and any amendments or
supplements thereto, at time the Prospectus or any amendment or supplement
thereto was issued and at the Closing Date, conformed and will conform in all
material respects to the requirements of the Securities Act and did not and will
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

5.6.  The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, together with the Prospectus and any
Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Exchange Act, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except to the extent that
unaudited financial statements may not contain all footnotes required by GAAP,
and such statements fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 

5.7.  The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or that to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such
registration.  The Company has not, in the 12 months preceding the date hereof,
received notice from NYSE Alternext US or any other trading market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of NYSE Alternext
US or such other trading market. The Company is in compliance with all such
listing and maintenance requirements.

 

5.8.  The Company and the Board of Directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Investor as a result of
the transactions contemplated hereby and the Company fulfilling their
obligations or exercising their rights under this agreement, including without
limitation as a result of the Company’s issuance of the Shares and the
Investor’s ownership of the Shares.

 

5.9.  The Company acknowledges and agrees that each Investor is acting solely in
the capacity of an arm’s length purchaser with respect to this agreement and the
transactions contemplated hereby.  The Company further acknowledges that no
Investor is acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to this agreement and the transactions
contemplated thereby and any advice given by any Investor or any of their
respective representatives or agents in connection with this agreement and the
transactions contemplated thereby is merely incidental to the Investors’
purchase of the Shares.  The Company further represents to each Investor that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

7

--------------------------------------------------------------------------------


 

5.10.  The Company has not, and to its knowledge no one acting on its behalf
has, (i) taken, directly or indirectly, any action designed to cause or to
result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Shares, (ii) sold, bid
for, purchased, or, paid any compensation for soliciting purchases of, any of
the Shares, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.

 

6.

Survival of Representations, Warranties and Agreements; Third Party Beneficiary.

 

Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Shares being purchased and the payment therefor.

 

7.

Notices.

 

All notices, requests, consents and other communications hereunder will be in
writing, will be mailed (a) if within the domestic United States by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, or by facsimile or (b) if delivered from outside the
United States, by International Federal Express or facsimile, and will be deemed
given (i) if delivered by first-class registered or certified mail domestic,
three business days after so mailed, (ii) if delivered by nationally recognized
overnight carrier, one business day after so mailed, (iii) if delivered by
International Federal Express, two business days after so mailed and (iv) if
delivered by facsimile, upon electric confirmation of receipt and will be
delivered and addressed as follows:

 

if to the Company, to:

 

Kodiak Oil & Gas Corp.

 

1625 Broadway, Suite 250

 

Denver, CO 80202

 

Attention: James Doss, Chief Financial Officer

 

Facsimile: (303) 592-8071 

 

With copies to:

 

Dorsey & Whitney LLP

 

U.S. Bank Centre

 

1420 5th Ave Suite 3400

 

Seattle, WA 98101

 

Attention: Randal R. Jones

 

Facsimile: (206) 903-8820

 

if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 

8.

Changes.

 

This Agreement may not be modified or amended except pursuant to an instrument
in writing signed by the Company and the Investor.

 

8

--------------------------------------------------------------------------------


 

9.

Headings.

 

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and will not be deemed to be part of this
Agreement.

 

10.

Severability.

 

In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein will not in any way be affected or
impaired thereby.

 

11.

Governing Law.

 

This Agreement will be governed by, and construed in accordance with, the
internal laws of the State of Colorado, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.

 

12.

Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which will
constitute an original, but all of which, when taken together, will constitute
but one instrument, and will become effective when one or more counterparts have
been signed by each party hereto and delivered to the other parties. The Company
and the Investor acknowledge and agree that the Company shall deliver its
counterpart to the Investor along with the Prospectus Supplement (or the filing
by the Company of an electronic version thereof with the Commission).

 

13.

Confirmation of Sale.

 

The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s counterpart to this Agreement, together with the Prospectus Supplement
(or the filing by the Company of an electronic version thereof with the
Commission), shall constitute written confirmation of the Company’s sale of
Shares to such Investor.

 

14.

Press Release.

 

The Company and the Investor agree that the Company shall issue a press release
(the “Press Release”) announcing the Offering and disclosing its material terms
and any other material, nonpublic information that the Company may have provided
any Purchaser at any time prior to the filing of the press release prior to the
opening of the financial markets in New York City on the business day
immediately after the date hereof. If required by law, the Company will file a
Current Report on Form 8-K with the Commission describing the terms of this
agreement.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Investor or any Affiliate or investment adviser of any
Investor, or include the name of any Investor or any Affiliate or investment
adviser of any Investor in any press release or filing with the Commission or
any regulatory agency or trading market, without the prior written consent of
such Investor, except (i) as required by federal securities law and (ii) to the
extent such disclosure is required by law or trading market regulations, in
which case the Company shall provide the Investor with prior written notice of
such disclosure permitted under this subclause (ii).  From and after the
issuance of the Press Release(s), no Investor shall be in possession of any
material, non public information received from the Company, any subsidiary of
the Company or any of their respective officers, directors or employees, that is
not disclosed in the Press Release(s).

 

15.

Termination.

 

The Investor shall have the right to terminate this agreement if the Closing has
not occurred on or before May 20, 2009.

 

9

--------------------------------------------------------------------------------


 

Exhibit A

KODIAK OIL AND GAS CORP.

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.

 

The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:

 

                

 

 

 

 

 

 

 

2.

 

The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

                

 

 

 

 

 

 

 

3.

 

The mailing address of the registered holder listed in response to item 1 above:

 

                

 

 

 

 

 

 

 

4.

 

The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

 

                

 

 

 

 

 

 

 

5.

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

                

 

 

 

 

 

 

 

6.

 

DTC Participant Number:

 

                

 

 

 

 

 

 

 

7.

 

Name of Account at DTC Participant being credited with the Shares:

 

                

 

 

 

 

 

 

 

8.

 

Account Number at DTC Participant being credited with the Shares:

 

                

 

 

10

--------------------------------------------------------------------------------